DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Status of the Claims
Amendment filed February 28, 2022 is acknowledged. Claim 1 has been amended.  Claims 1-15 are pending. Non-elected Invention and/or Species, Claims 3, 7-8 and 12-15 have been withdrawn from consideration. 
Action on merits of Group I and Species 1, claims 1-2, 4-6 and 9-11 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-6 and 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
Amended Claim 1, lines 9-10, recites: “the second opening enables a direct contact between the first semiconductor layer and the first electrode at an area surrounding a portion of the protective layer”.
There is no structure relationship between “a portion of the protective layer” and any other elements of the claim. 
Where is the exact location of a portion of the protective layer in the context of claim 1?
Since “a portion of the protective layer” was not properly defined, then “an area surrounding a portion of the protective layer” is indefinite.
Therefore, claims 1-2,4-6 and 9-11 are indefinite. 

Claim 9 recites: “the light-emitting diode of claim 1, wherein the protective layer has a thickness d selected based on d = λ/4nx(2k-l); λ is an emission wavelength of the light-emitting layer: n is a refractive index of the protective layer: and k is a natural number greater than 1.”
The thickness “d” is undeterminable because the factors “λ; n; and k” are unknown.  
Therefore, the thickness of the protective layer is un-selectable based on d = λ/4nx(2k-1).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites: the light-emitting diode of claim 1, wherein the protective layer has a thickness d selected based on d = λ/4nx(2k-1); λ is an emission wavelength of the light-emitting layer: n is a refractive index of the protective layer: and k is a natural number greater than 1.  
This is a mathematic equation being used to select the thickness of the protective layer based on an equation. Note that, none of the factors “λ; n; and k” changed or narrowed the thickness of the “protective layer” of claim 1.
Since the protective layer of claim 1, having a thickness, that is already existed, therefore, claim 9 fails to further limit claim 1. 
Note that, there is no quantitative difference in the thickness between claim 1 and claim 9.
What is the different between the (thickness of) “protective layer” of claim 1 and the thickness “d” of the “protective layer” in claim 9? 
Therefore, the thickness d can be selected based on any equation or any factor. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US. Patent No. 9,484,500) in view of  FANG et al. (US. Pub. No. 2011/0318855) of record. 
With respect to claim 1, KIM ‘500 teaches a light-emitting diode substantially as claimed including: 
an epitaxial layer (520) including a first semiconductor layer (526), a light-emitting layer (524) and a second semiconductor layer (522) from up down, and having an upper surface providing a first electrode area containing a pad area (P) and an extended area (F); 
a transparent conductive layer (542) formed over the first semiconductor layer (526), having a first opening, to expose a portion of a surface of the first semiconductor layer (526) corresponding to the pad area (P); 
a protective layer (544) **composed of at least one of SiO2, Si3N4, Al2O3 or TiO2 and  formed over the transparent conductive layer (542), having a second opening corresponding to the pad area (P) and exposing a portion of the surface of the first semiconductor layer (526) corresponding to the pad area (P), and a series of third openings at one side of the second opening and at position corresponding to the extended area (F), while exposing a portion of the surface of the transparent conductive layer (542) corresponding to the extended area (F); and 
a first electrode (546) formed over the protective layer (544), and directly contacting the first semiconductor layer (526) corresponding to the pad area (P) via the first and second openings, wherein 
the second opening enables a direct contact between the first semiconductor layer (626) and the first electrode (546) at an area surrounding a portion of the protective layer (544), and 
enable direct contacts between the transparent conductive layer (542) and the first electrode (546). (See FIGs. 2, 10-11).

Thus KIM ‘500 is shown to teach all the features of the claim with the exception of explicitly disclosing the protective layer composed of at least one of SiO2, Si3N4, Al2O3 or TiO2. 
However, FANG ‘855 teaches a light-emitting diode including:
a protective layer (240) composed of at least one of SiO2, Si3N4, Al2O3 or TiO2 having a second opening corresponding to the pad area and exposing a portion of the surface of first semiconductor layer (226a) corresponding to the pad area. (See FIG. 3B). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the protective layer of KIM composing at least one of materials  as taught by FANG ‘855 to protect the epitaxial layer. 
  
With respect to claim 2, the upper surface of epitaxial layer of KIM further provides a second electrode area (430); 
a mesa is formed at the second electrode area (430) to expose a portion of a surface of the second semiconductor layer (522); and 
the protective layer covers a surface of the mesa and has a fourth opening.  

With respect to claim 6, the first electrode (546) of KIM has an upper surface that is undulated in the extended area (F). 
 

λ is an emission wavelength of the light-emitting layer; 
n is a refractive index of the protective layer; and 
k is a natural number greater than 1.  
Since the protective layer (544) of KIM has a thickness d, the limitation is met.

With respect to claim 10, the first electrode (546) of KIM has a stepped shape. 
With respect to claim 11, the first electrode (546) of KIM has an upper surface of which a portion in the extended area is higher than a portion in the pad area. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘500 and FANG ‘855 as applied to claim 1 above, and further in view of FANG et al. (US. Pub. No. 2010/0015742) of record.
With respect to claim 4, KIM, in view of FANG ‘855, teaches the light-emitting diode as described in claim 1 above including 
the first opening and the second opening; and 
the first electrode (546) is in contact with both the first semiconductor layer (526) and the transparent conductive layer (542) in the pad area. 

Thus, KIM and FANG ‘855 are shown to teach all the features of the claim with the exception of explicitly disclosing the second opening has a larger size the first opening. 
However, FANG ‘742 teaches a light-emitting diode including: 

a protective layer (260) formed over the transparent conductive layer (230), having a second opening corresponding to the pad area, wherein
the second opening has a larger size than the first opening. (See FIGs. 2C, 3B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to the second opening of KIM being larger than the first opening as taught by FANG ’742 to provide sufficient area for the contact pad. 
     
With respect to claim 5, in view of FANG ‘742, the second opening of KIM has an annular shape with an inner-ring diameter smaller than a diameter of the first opening; and an outer-ring diameter be larger than the diameter of the first opening.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/Primary Examiner, Art Unit 2829